               Case 3:18-cv-01905-SB         Document 46   Filed 03/28/19       Page 1 of 9




    Joe R. Traylor, OSB No. 964412
    E-mail: jrt@hartwagner.com
    Holly E. Pettit, OSB No. 003506
    E-mail: hep@hartwagner.com
    HART WAGNER LLP
    1000 S.W. Broadway, Twentieth Floor
    Portland, Oregon 97205
    Telephone: (503) 222-4499
    Facsimile: (503) 222-2301

          Of Attorneys for The New IEM, LLC

                             IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

                                            PORTLAND DIVISION

    UNITED STATES OF AMERICA for the use            Case No. 3:18-cv-01905-SB
    and benefit of CONSOLIDATED
    ELECTRICAL DISTRIBUTORS, INC., a
    Delaware corporation, dba CED POWER,

                   Plaintiffs,

          v.                                        MOTION TO DISMISS THE NEW IEM,
                                                    LLC OR, IN THE ALTERNATIVE,
    NOVA GROUP, INC., a California                  MOTION TO STAY THIRD-PARTY
    corporation; FEDERAL INSUANCE                   COMPLAINT PENDING ARBITRATION
    COMPANY, an Indiana corporation; and
    LIBERTY MUTUAL INSURANCE
    COMPANY, a Massachusetts corporation,

                   Defendants.                      Oral Argument Requested
    UNITED STATES OF AMERICA for the use
    and benefit of CONSOLIDATED
    ELECTRICAL DISTRIBUTORS, INC., a
    Delaware corporation, dba CED POWER,

                   Third-Party Plaintiff,

          v.

    INDUSTRIAL ELECTRIC MFG., INC., a
    suspended California entity; and RESOURCE
    ENGINEERED PRODUCTS, LLC, an Oregon
    limited liability company; and THE NEW
    IEM, LLC, a California limited liability
    company,
                   Third-Party Defendants.

Page 1 - MOTION TO DISMISS THE NEW IEM, LLC                             HART WAGNER LLP
                                                                 1000 S.W. Broadway, Twentieth Floor
      OR, IN THE ALTERNATIVE, MOTION TO                                 Portland, Oregon 97205
      STAY THIRD-PARTY COMPLAINT PENDING                               Telephone: (503) 222-4499
                                                                       Facsimile: (503) 222-2301
      ARBITRATION
                Case 3:18-cv-01905-SB       Document 46       Filed 03/28/19        Page 2 of 9




                                       LR 7-1 CERTIFICATION

            Counsel for the New IEM, LLC (“IEM”) has conferred through email and telephone

    communications with counsel for Consolidated Electrical Distributors, Inc. (“CED”) to resolve

    this dispute. The parties were able to resolve the dispute regarding the proper party name.

    However, the parties have been unable to resolve their dispute regarding arbitration,

    necessitating this motion.

                                                MOTION

            IEM moves for an Order dismissing the third-party claims against IEM pursuant to Rule

    12(b)(1) and Rule 12(b)(3), in light of the parties’ currently pending arbitration. Alternatively,

    IEM moves for an order staying the third-party claims against IEM pending contractual

    arbitration. This Motion is based on the following memorandum of points and authorities, the

    Declaration of Edward Herman, the Declaration of Holly E. Pettit, and the accompanying

    exhibits.

                           MEMORANDUM OF POINTS AND AUTHORITIES

    A.      Summary of Argument

            The First Amended Third Party Complaint (ECF No. 35), like its predecessor (ECF No.

    22), is wrong on the facts and was filed in the wrong forum. Although Plaintiff has now

    dismissed the incorrectly named entity (ECF No. 31), this Court still lacks subject matter
    jurisdiction over this matter and this matter is filed in an improper venue. The parties, through a

    December 2014 agreement, seven separate invoices sent to CED from IEM, and seven separate

    invoices paid by CED to IEM, agreed to arbitration and, pursuant to the terms of the Federal

    Arbitration Act, must arbitrate any and all related disputes. CED accepted the arbitration

    agreement by accepting IEM’s quote, ordering IEM’s products, and paying IEM’s invoices. Any

    and all third-party claims against IEM must be dismissed or stayed, in light of the currently

    pending arbitration.

    ///


Page 2 - MOTION TO DISMISS THE NEW IEM, LLC                                 HART WAGNER LLP
                                                                     1000 S.W. Broadway, Twentieth Floor
         OR, IN THE ALTERNATIVE, MOTION TO                                  Portland, Oregon 97205
         STAY THIRD-PARTY COMPLAINT PENDING                                Telephone: (503) 222-4499
                                                                           Facsimile: (503) 222-2301
         ARBITRATION
              Case 3:18-cv-01905-SB           Document 46    Filed 03/28/19        Page 3 of 9




    B.      Background

            1. Parties

            The New IEM, LLC was formed in 2003 with the filing of Limited Liability Company

    Articles of Organization with the California Secretary of State. Declaration of Edward Herman

    (“Herman Dec.”), ¶ 7. IEM is authorized and does business within the County of Alameda and

    State of California. Id. At times since December 1, 2003, IEM has done business as “Industrial

    Electrical Mfg.” Id. IEM is a manufacturer of electrical distribution equipment. Id.

            The Third Party Complaint (ECF No. 22) incorrectly named a defunct California

    corporation, Industrial Electrical Mfg, Inc. (“IEM Corporation”), which has not operated since

    approximately 2002. Id. at ¶ 8. IEM Corporation is not related to IEM. Id. at ¶ 8. CED has

    now dismissed IEM Corporation. (ECP No. 31.)

            CED is a distributor of electrical equipment with operations in California. IEM believes

    CED is a Delaware corporation with a principal place of business in Texas, but doing business in

    and from Anaheim, California. For purposes of the transactions relevant to this matter, IEM did

    business with CED in and from California.

            The Nova Group, Inc. (“Nova”), a general engineering contractor, was CED Power’s

    prime contractor on the Bonneville Dam project and is believed to be a California corporation

    doing business from its principal place of business in Napa, California.
            2. Underlying Transaction/Arbitration Requirement

            In or about March 2013, IEM received a credit reference from CED relating to CED’s

    credit worthiness to purchase product from IEM and to pay IEM accordingly. Herman Dec., 11.

    In December 2014, CED requested and received a quotation from IEM relating to the purchase

    of equipment from IEM relating to the Bonneville Job (Quote No: 45089rev1). Id. ¶ 17. That

    quotation specifically stated, in part, that:

            “IEM is pleased to offer the following quotation for your consideration.
            Any order resulting from this quotation will be accepted by IEM only
            on the basis of IEM’s General Terms and Conditions of Sale . . .”


Page 3 - MOTION TO DISMISS THE NEW IEM, LLC                                HART WAGNER LLP
                                                                    1000 S.W. Broadway, Twentieth Floor
         OR, IN THE ALTERNATIVE, MOTION TO                                 Portland, Oregon 97205
         STAY THIRD-PARTY COMPLAINT PENDING                               Telephone: (503) 222-4499
                                                                          Facsimile: (503) 222-2301
         ARBITRATION
              Case 3:18-cv-01905-SB        Document 46       Filed 03/28/19        Page 4 of 9




    See Exhibit 1 to the Declaration of Holly E. Pettit (bold added).

           CED first ordered specialty manufactured equipment from IEM for use in the Bonneville

    Dam project (the “Equipment”) pursuant to a purchase order dated December 19, 2014. Id.

    From approximately August 2017 through February 2018, IEM delivered the Equipment, the

    Equipment was accepted by CED and by its prime contractor Nova, IEM sent invoices to CED

    for the Equipment, and IEM received payments from CED for the Equipment pursuant to the

    invoices. Id. at ¶ 12.

           Specifically, IEM sent CED the following invoices:

           Invoice No.                    Invoice Date                   Invoice Amount

           IF0000007391                   8/24/2017                      $         0.00

           IF0000007518                   8/31/2017                      $781,812.50

           IF0000008391                   10/31/2017                     $492,132.50

           IF0000008896                   12/5/2017                      $ 55,870.00

           CF0000000318                   12/13/2017                     <$79,768.00>1

           IF0000009127                   12/19/2017                     $         0.00

           IF0000010165                   2/28/2018                      $         0.00

    See Exhibit A to the Herman Dec.

           Pursuant to CED’s Check No. 02100087 dated 11/01/17 in the amount of $679,827.00
    and Check No. 2280134 dated 6/07/18 in the amount of $570,992.00, and some minor

    adjustments totaling approximately $772.00, CED paid IEM in full for the Equipment and

    referenced invoices. Herman Dec. ¶13; Exhibit B to the Herman Dec.

           Each of the invoices contained IEM General Terms and Conditions of Sale which, among

    other terms and conditions, provided for arbitration. Specifically, IEM General Terms and

    Conditions of Sale provides:

    ///


    1
      Adjustment to Invoice No. 1F0000007518.
Page 4 - MOTION TO DISMISS THE NEW IEM, LLC                                HART WAGNER LLP
                                                                    1000 S.W. Broadway, Twentieth Floor
        OR, IN THE ALTERNATIVE, MOTION TO                                  Portland, Oregon 97205
        STAY THIRD-PARTY COMPLAINT PENDING                                Telephone: (503) 222-4499
                                                                          Facsimile: (503) 222-2301
        ARBITRATION
             Case 3:18-cv-01905-SB        Document 46       Filed 03/28/19        Page 5 of 9




           “ARBITRATION

           Any claim arising out of or related in any way to the purchase of goods or
           services by purchaser, or arising out of or related to these General Terms and
           Conditions, shall be submitted to binding arbitration before an arbitrator
           selected by the American Arbitration Association. Such arbitrator shall be
           knowledgeable in the construction industry, and such arbitration shall be
           conducted in accordance with the rules of the American Arbitration
           Association in Fremont, CA. The award entered by the arbitrator may be
           enforced in any court of competent jurisdiction in Alameda County, CA.”

    See Exhibit A to the Herman Dec. (appearing every other page) (bold in original.)

           IEM would not have done business with CED Power without application of IEM

    General Terms and Conditions of Sale, including the provision for arbitration. Herman

    Dec., ¶ 18.

           3. Oregon Matter Commenced/Post-Transaction Communications

           In/about January 2019, IEM received correspondence from CED and CED’s

    attorney dated December 31, 2018, addressed to the IEM Corporation, not IEM. Id. ¶19.

    That correspondence asserted, in part, that (1) CED had sued its prime contractor, Nova,

    and Nova’s bond sureties for unpaid CED invoices; (2) Nova had counterclaimed against

    CED for uncalculated offsetting sums; and (3) CED wanted IEM Corporation to

    undertake CED’s debt collection litigation against Nova. Id.

           Upon IEM’s receipt of that correspondence from CED, IEM contacted Nova and

    was informed that Nova had no claims against IEM regarding the Equipment delivered to
    the Bonneville Dam project. Id. at ¶ 20. Nova informed IEM that other equipment,

    identified as Filnor switches previously provided by CED, proved non-conforming and

    that Nova had withheld final payment from its contract with CED—all unrelated to the

    Equipment provided by IEM. Id.

           IEM, through counsel, advised CED and its attorney, in writing, that they were

    suing the wrong entity, they were wrong on the facts, and they were in the wrong forum.

    Id. at ¶ 22. As discussed above, the parties have now resolved the dispute regarding
    CED’s naming of the wrong entity.

Page 5 - MOTION TO DISMISS THE NEW IEM, LLC                               HART WAGNER LLP
                                                                   1000 S.W. Broadway, Twentieth Floor
      OR, IN THE ALTERNATIVE, MOTION TO                                   Portland, Oregon 97205
      STAY THIRD-PARTY COMPLAINT PENDING                                 Telephone: (503) 222-4499
                                                                         Facsimile: (503) 222-2301
      ARBITRATION
              Case 3:18-cv-01905-SB         Document 46       Filed 03/28/19        Page 6 of 9




            4. Arbitration with the American Arbitration Association

            On February 27, 2019, IEM commenced contractual arbitration with the

    American Arbitration Association (“AAA”) against CED regarding claims arising out of

    or related to the purchase of goods or services by CED and/or arising out of or related to

    IEM General Terms and Conditions (“AAA Matter”). See Exhibit 2 to the Declaration of

    Holly E. Pettit. Any dispute between CED and IEM must proceed in the AAA Matter, in

    light of the IEM General Terms and Conditions. On March 19, 2019 CED submitted its

    response to AAA.

    C.      Arbitration is Proper Under the FAA.

            Under the Federal Arbitration Act, arbitration agreements are “valid, irrevocable, and

    enforceable.” 9 U.S.C. § 2; Circuit City Stores, Inc. v. Adams, 279 F.3d 889, 892 (9th Cir.

    2002). Courts must resolve all doubts in favor of arbitration. See Volt Info. Sciences, Inc. v.

    Board of Trustees, 489 U.S. 468, 475-76 (1989). An order to arbitrate should not be denied

    “unless it may be said with positive assurance that the arbitration clause is not susceptible of an

    interpretation that covers the asserted dispute.” Wardlow v. U-Haul Int’l, Inc., 6:17-CV-01100-

    AA, 2018 WL 1558450, at *6 (D. Or. Mar 30, 2018).

            In the context of a motion to compel arbitration, the burden of proof is on the party

    contesting arbitration. Shearson/Am. Express, Inc. v. McMahon, 482 U.S. 220, 227 (1987). Any
    doubts as to the scope of an arbitration agreement should be resolved in favor of arbitrability.

    Simula v. Autoliv, 175 F.3d 716, 721 (9th Cir. 1999).

            The seven separate invoices sent to CED included, in the IEM General Terms and

    Conditions of Sale, a valid mandatory arbitration provision. The invoices specified that “[a]ny

    claim arising out of or related in any way to the purchase of goods or services by purchaser, or

    arising out of or related to these General Terms and Conditions, shall be submitted to binding

    arbitration before an arbitrator selected by the American Arbitration Association.” Exhibit A to




Page 6 - MOTION TO DISMISS THE NEW IEM, LLC                                 HART WAGNER LLP
                                                                     1000 S.W. Broadway, Twentieth Floor
         OR, IN THE ALTERNATIVE, MOTION TO                                  Portland, Oregon 97205
         STAY THIRD-PARTY COMPLAINT PENDING                                Telephone: (503) 222-4499
                                                                           Facsimile: (503) 222-2301
         ARBITRATION
              Case 3:18-cv-01905-SB         Document 46       Filed 03/28/19        Page 7 of 9




    the Herman Dec. There can be do dispute that CED’s third-party claims against IEM arise out

    of and are related to CED’s purchase of good from IEM.

            CED is expected to argue that it did not agree to the arbitration provision, because its

    December 2014 purchase order did not include an arbitration provision. First, there is no

    evidence the purchase order sent to IEM actually included any of the “terms” that CED now

    relies on. Second, IEM’s original quotation makes clear, however, that “[a]ny order resulting

    from this quotation will be accepted by IEM only on the basis of IEM’s General Terms and

    Conditions of Sale. Notice of exception to any conflicting requirements is hereby given.”

    Exhibit 1 to the Pettit Dec., p. 1.

            Each of the invoices sent to CED in 2017 and 2018 included the arbitration provision at

    issue. CED did not provide any notice of exception or statement of disagreement with any of

    those invoice provisions. CED’s 2014 Purchase Order clearly could not constitute a rejection of

    IEM’s 2017 and 2018 invoices. Instead, CED accepted IEM’s products and paid the invoices,

    completing the contract and accepting the terms under which IEM’s products were offered. IEM

    would not have done business with CED if CED had not accepted the terms and conditions. See

    Herman Dec., ¶18. Any contract between CED and IEM included IEM’s General Terms and

    Conditions of Sale.

            Any dispute regarding the arbitration provision should be resolved in the AAA Matter.
    Gateway questions of arbitration agreement formation should be decided by the arbitrator(s)

    when there is unmistakable evidence of the party’s intent to that effect. First Options of Chicago

    Electric Co. v. Liberty Mutual ins. Co., 862 F.3d 981, 985 (9th Cir. 2017). Rule 7 of the AAA

    Commercial Rules (Amended and Effective October 1, 2013) provides:

            “R-7. Jurisdiction

            (a) The arbitrator shall have the power to rule on his or her own jurisdiction,
            including any objections with respect to the existence, scope, or validity of the
            arbitration agreement or to the arbitrability of any claim or counterclaim.
            (b) The arbitrator shall have the power to determine the existence or validity
            of a contract of which an arbitration clause forms a part. Such an arbitration

Page 7 - MOTION TO DISMISS THE NEW IEM, LLC                                 HART WAGNER LLP
                                                                     1000 S.W. Broadway, Twentieth Floor
      OR, IN THE ALTERNATIVE, MOTION TO                                     Portland, Oregon 97205
      STAY THIRD-PARTY COMPLAINT PENDING                                   Telephone: (503) 222-4499
                                                                           Facsimile: (503) 222-2301
      ARBITRATION
              Case 3:18-cv-01905-SB          Document 46      Filed 03/28/19        Page 8 of 9




            clause shall be treated as an agreement independent of the other terms of the
            contract. A decision by the arbitrator that the contract is null and void shall
            not for that reason alone render invalid the arbitration clause.

            (c) A party must object to the jurisdiction of the arbitrator or to the
            arbitrability of a claim or counterclaim no later than the filing of the
            answering statement to the claim or counterclaim that gives rise to the
            objection. The arbitrator may rule on such objections as a preliminary matter
            or as part of the final award.”

    (Bold in original.)
            The parties’ clear and unmistakable intent was to do business pursuant to IEM’s General

    Terms and Conditions of Sale, and to delegate, pursuant thereto, the issues of the arbitrator’s

    jurisdiction and arbitrability to the arbitrator. CED cannot deny its agreement with IEM, because

    that agreement is the premise upon which the third-party claims are based. See Amended Third

    Party Complaint (ECF No. 35), ¶ 8 (alleging that “[p]rior to and through December 11, 2017,

    CED furnished materials to the Project at the request of Nova and pursuant to agreement with

    Nova. CED purchased such material from IEM and REP pursuant to agreements with

    each.”) (bold added). CED cannot now claim it had no agreement with IEM. See Filanto, S.p.A.

    v. Chilewich Intern. Corp 789 F.Supp. 1229, 1240 (S.D.N.Y. 1992) (indicating that plaintiffs

    cannot have it both ways by suing on a written instrument and then repudiating it after defendant

    points out that it contains an arbitration clause).

            The Federal Arbitration Act provides authority for the court to stay a matter that is

    referable to arbitration “until such arbitration has been had in accordance with the terms of the
    agreement.” 9 U.S.C. § 3. In light of the enforceable arbitration provision in IEM’s General

    Terms and Conditions of Sale, this Court lacks subject matter jurisdiction over CED third-party

    claims against IED. Additionally, CED’s third-party claims are filed in an improper venue.

    Therefore, those claims must be dismissed or abated, pursuant to the Federal Arbitration Act,

    Rule 12(b)(1), and Rule 12(b)(3).

    ///

    ///
    ///

Page 8 - MOTION TO DISMISS THE NEW IEM, LLC                                 HART WAGNER LLP
                                                                     1000 S.W. Broadway, Twentieth Floor
      OR, IN THE ALTERNATIVE, MOTION TO                                     Portland, Oregon 97205
      STAY THIRD-PARTY COMPLAINT PENDING                                   Telephone: (503) 222-4499
                                                                           Facsimile: (503) 222-2301
      ARBITRATION
              Case 3:18-cv-01905-SB        Document 46       Filed 03/28/19        Page 9 of 9




                                            CONCLUSION

           For the reasons set forth above, this Court should enter an Order dismissing CED’s third-

    party claims against IEM or, in the alternative, staying such claims pending resolution of the

    current arbitration action.

           Respectfully submitted this 28th day of March, 2019.

                                                        HART WAGNER LLP


                                                 By:    /s/ Holly E. Pettit
                                                        Joe R. Traylor, OSB No. 964412
                                                        Holly E. Pettit, OSB No. 003506
                                                        Of Attorneys for Third-Party Defendant
                                                        THE NEW IEM, LLC




Page 9 - MOTION TO DISMISS THE NEW IEM, LLC                                HART WAGNER LLP
                                                                    1000 S.W. Broadway, Twentieth Floor
      OR, IN THE ALTERNATIVE, MOTION TO                                    Portland, Oregon 97205
      STAY THIRD-PARTY COMPLAINT PENDING                                  Telephone: (503) 222-4499
                                                                          Facsimile: (503) 222-2301
      ARBITRATION
